Case: 14-112   Document: 10    Page: 1   Filed: 03/27/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

               IN RE JOHN RYSKAMP,
                      Petitioner.
                ______________________

                       2014-112
                ______________________

    On Petition for Writ of Mandamus to the United
States Tax Court in No. 013681-11L.
                ______________________

                    ON PETITION
                ______________________

  Before PROST, O'MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
    John Ryskamp petitions for a writ of mandamus to
review proceedings in the United States Tax Court.
Ryskamp also submits various motions for relief.
    This court does not have jurisdiction to review deci-
sions of the United States Tax Court.          26 U.S.C.
§ 7482(a)(1) ("The United States Courts of Appeals (other
than the United States Court of Appeals for the Federal
Circuit) shall have exclusive jurisdiction to review the
decisions of the Tax Court . . ."). Thus, we do not have
jurisdiction to decide a mandamus petition regarding a
case before the United States Tax Court. "The Supreme
Case: 14-112     Document: 10     Page: 2    Filed: 03/27/2014



2                                  IN RE RYSKAMP




Court and all courts established by Act of Congress may
issue all writs necessary or appropriate in aid of their
respective jurisdictions . . . ." 28 U.S.C. § 1651.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The petition is dismissed for lack of jurisdiction.
     (2) All pending motions are denied.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s8